Title: To George Washington from Joseph Valentine, 24 August 1771
From: Valentine, Joseph
To: Washington, George



Sir
august 24th 1771

The last time I Rote to you I acquainted you with the misfortain of our Crops Being drounded & overdone with the wet and now it is ass Bad the other way we have had no Rain Sence to do any Service to the Corn or tobaco & it Burns up for being over done with the wet be fore it Cannot stand the drouth now the Corn Cannot Shoot out nor fill the tobaco the Roots of it was so mutch Sobd and over done with the Rain be fore that the drouth

Burns it up at the Bottom & fires at sutch a Rate that I Can Scarsly tel what to do with it and more particular on the Leaval Stiff Land wheare the foundation would not let the water sink from it for sum time it is not Quite so bad on the light or hilley Land. if providence pleases to Send us a good Rain in a little time I hope it will make a great alteration in our Crops for the Better. Sir the young negro fellow will Shag who formerly lived at old Quarter and ass he was allways Runaway I movd him down heir to settle theis places and thought he might do better but he Runaway Sum time in June went to yorke and past for a free man By the name of will Jones but at last was taken up and put in prison and sent a Letter up to me & I was up at the Quarters in new Kent at the same time & the over Seer went down for him and Brout him up to the plantation and then will Beat him and got away & he Cant be got Sence I have heard he has Ben seen on his way Coming up to you and ass their is a good many of his acQuaintence their he may Be harbard and no white person no of it he is advertizd and out Lawd he went away for no provication in the world but So lazey he will not worke and a greater Roge is not to be foun. no more to add but Remain Sir your most hble sert

Joseph Valentine

